Citation Nr: 1602198	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1993 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran has initiated and perfected an appeal on the issue of an initial rating in excess of 70 percent for PTSD with major depressive disorder.  As part of the appeal, he filed an August 2012 VA Form 9 in which he requested a personal hearing before a Veterans Law Judge seated at the RO; however, such hearing has not been scheduled by the AOJ.  

Presumably, the AOJ did not schedule the Veteran for a Board hearing because multiple mailings to the Veteran have been returned to VA marked as undeliverable, indicating the addresses reported by the Veteran were not valid addresses to provide notice of a hearing.  

In an April 2013 statement to VA, the Veteran provided to VA an address in Columbus, Georgia.  This is the last address of record provided by the Veteran or his representative.  November 2014 and February 2015 letters were sent to the Veteran at an address in Pooler, Georgia, regarding the request for a personal hearing before a Veterans Law Judge seated at the RO.  Both letters acknowledged the pending hearing request and stated the Veteran would remain on the docket for such a hearing unless he otherwise notified VA that the hearing request was withdrawn.  Both letters were returned to VA as undeliverable.  

A September 2015 letter was sent from VA to the Veteran at an address in Edgewater, Maryland, regarding his pending hearing request.  This document indicated the Veteran would remain on the docket for a Board hearing unless he otherwise notified VA that the request was withdrawn.  This letter was returned to VA marked as "moved."  

Upon review of the file, it is unclear as to the origin of the Pooler, Georgia, and Edgewater, Maryland, addresses.  As noted above, the last address of record provided by the Veteran was for an address in Columbus, Georgia.  This address was provided to VA in April 2013.  A July 2013 Social Security Administration (SSA) inquiry noted SSA had on record a West Palm Beach, Florida, address for the Veteran.  

A claimant has a duty, among other obligations, of keeping VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In the present case, the Veteran provided in April 2013 an address in Columbus, Georgia, and mailings to this address were not returned to VA.  The AOJ should attempt to contact the Veteran at this address and/or pursue other means as needed to determine his current whereabouts.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of his designated representative, take steps to verify the Veteran's present mailing address.  If a current address can be obtained, the RO should forward a copy of any correspondence returned to VA as undeliverable.  All efforts to determine the Veteran's current address and contact information should be documented for the record.  

2.  If the Veteran's whereabouts can be established, schedule a personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO (Travel Board hearing).  The Veteran and representative should be afforded adequate notice of the date and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

